People v Habberfield (2020 NY Slip Op 05657)





People v Habberfield


2020 NY Slip Op 05657


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


827.1 KA 20-01138

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSHARRY HABBERFIELD, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


HAYDEN DADD, CONFLICT DEFENDER, GENESEO (BRADLEY E. KEEM OF COUNSEL), FOR DEFENDANT-APPELLANT.
GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF COUNSEL), FOR RESPONDENT.

	Appeal from a judgment of the Livingston County Court (Dennis S. Cohen, J.), rendered May 10, 2018. The judgment convicted defendant upon her plea of guilty of assault in the second degree. 
It is hereby ORDERED that said appeal from the judgment insofar as it imposed sentence is unanimously dismissed and the judgment is affirmed.
Same memorandum as in People v Habberfield ([appeal No. 1] — AD3d — [Oct. 9, 2020] [4th Dept 2020]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court